Exhibit 10.32

Development Agreement No. 618493
Atlanta, Georgia

FRANCHISE DEVELOPMENT AGREEMENT

          THIS FRANCHISE DEVELOPMENT AGREEMENT (“Agreement”) is made and entered
into this ___ day of August, 2006, by and between EL POLLO LOCO, INC., a
Delaware corporation, with its principal place of business at 3333 Michelson
Drive, Suite 550, Irvine, California 92612 (referred to herein as “El Pollo
Loco” or “Franchisor”) and Fiesta Brands, Inc., with its principal place of
business at _____________________________________, Atlanta, Georgia ______
(“Developer”).

RECITALS

A. Franchisor owns certain proprietary and other property rights and interests
in and to the “El Pollo Loco” trademark and service mark, and such other
trademarks, service marks, logo types, insignias, trade dress designs and
commercial symbols as Franchisor may from time to time authorize or direct
Developer to use in connection with the operation of an “El Pollo Loco”
Restaurant (the “El Pollo Loco® Marks”). Franchisor has a distinctive plan for
the operation of retail outlets for the sale of flame-broiled food items and
related products, which plan includes but is not limited to the El Pollo Loco®
Marks and the Operations Manual (the “Manual”), policies, standards, procedures,
employee uniforms, signs, menu boards and related items, and the reputation and
goodwill of the El Pollo Loco® chain of restaurants (collectively, the “El Pollo
Loco® System”).

B. Developer represents that it is experienced in and has independent knowledge
of the nature and specifics of the restaurant business. Developer represents
that in entering into this Agreement it has relied solely on its personal
knowledge and has not relied on any representations of Franchisor or any of its
officers, directors, employees or agents, except those representations contained
in any legally required disclosure document delivered to Developer.

C. Developer desires to obtain development rights from Franchisor within a
specified geographical area (the “Territory”) specified in Exhibit “A” attached
hereto and made a part hereof.

D. Franchisor is willing to grant the exclusive right to develop and open El
Pollo Loco® restaurants within the Territory referenced in Exhibit “A.”

NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, the parties hereto agree as follows:

1. Development Rights in Territory.

1.1 Franchisor hereby grants to Developer, subject to the terms and conditions
of this Agreement and as long as Developer shall not be in default of this
Agreement or any other development, franchise or other agreement between
Developer and Franchisor, exclusive development rights to obtain franchises to
establish and operate

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 1 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

twenty-five (25) franchised restaurants, and to use the El Pollo Loco® System
solely in connection therewith, at specific locations to be designated in
separate franchise agreements (the “Franchise Agreements”). Developer expressly
acknowledges that the exclusive rights granted herein are subject to
Franchisor’s reserved rights in Section 2.6 below, apply only to the right to
develop new restaurants in the Territory, and no exclusive territory or radius
protection for the term of any Franchise Agreement is granted herein. The
Franchise Agreements executed in accordance with this Agreement for each
restaurant to be developed under this Agreement shall be in the form currently
in use by Franchisor at the time of final RESAC (defined in Section 2.4 below)
approval of each specific restaurant site by Franchisor. An Amendment to the
Franchise Agreement in the form attached hereto as Exhibit “C” shall be executed
concurrently with each such Franchise Agreement executed hereunder; provided,
however, that the Section references in brackets (“[]”) shall be amended, as
necessary, to refer to the Sections in the then-current forms of Franchise
Agreement to be entered into pursuant to this Agreement.

Provided that Developer is and has at all times been in compliance with the
terms of this Agreement, Developer shall have the option to develop an
additional twenty-five (25) franchised restaurants in the Territory (the
“Option”). The development schedule for the restaurants that are subject to the
Option is set forth in Exhibit “B” hereto. Developer may exercise the Option by
providing Franchisor on or before December 31, 2009 with: (a) written notice of
Developer’s intent to exercise the Option; and (b) a payment in the amount of
Two Hundred Fifty Thousand Dollars ($250,000) ($10,000 for each restaurant). The
Option will not be considered exercised until Franchisor has received full
payment from Developer therefor. If and when the Option is exercised, the
Development Schedule under this Agreement shall be deemed to incorporate the
additional restaurants subject to the Option.

1.2 After the third year of this Agreement, Developer shall be entitled to
relocate up to ten percent (10%) of the restaurants then operated in the
Territory (rounded down to the nearest whole number) and to move those
restaurants to a new location, provided: (a) Developer is and has during the
term of this Agreement been in compliance with the terms of this Agreement; (b)
Developer has opened and is operating at least sixteen (16) franchised
restaurants in the Territory; (c) the combined average sales of all of
Developer’s restaurants in the Territory are at or above the most recently
published El Pollo Loco franchise restaurant chain average AUV’s (as measured by
the six (6) month period preceding Developer’s decision to relocate); and (d)
that each restaurant to be relocated is replaced with a new restaurant that is
located in the same trade area within the time period set forth in this Section.
Each unit that Developer chooses to relocate in the Territory must have been
open and operating for at least three (3) years prior to Developer’s relocation
decision. Developer shall give Franchisor at least six (6) months advance
written notice of its intent to exercise this relocation right, and Developer
shall open each relocated restaurant no later than thirty (30) days after
closing the restaurant to be relocated. All sites for restaurants in the
Territory, whether a new restaurant or a restaurant to be relocated pursuant to
this Section, shall be subject to the RESAC approval process set forth in
Section 2.4 below. Developer shall be entitled to transfer

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 2 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

the franchise fee paid for the original restaurant to the relocated unit
provided the decision to relocate the restaurant occurs prior to the tenth
(10th) anniversary of the date of this Agreement.

In addition to Developer’s right to relocate a restaurant as described above,
and provided Developer is exceeding its restaurant development obligations under
the Development Schedule (e.g., has opened a greater number of restaurants at or
before the scheduled opening date than is required under the Development
Schedule), Developer shall have the right to request Franchisor’s consent to
close one or more of Developer’s restaurants, which consent shall not be
unreasonably withheld. Developer shall not have the right to request the closure
of a restaurant(s) if Developer is not in compliance with the Development
Schedule, or if the requested restaurant(s) closures, if such restaurants are
closed, would cause Developer to not be in compliance with the Development
Schedule. Developer shall not be entitled to close any restaurant in the
Territory without the prior written consent of Franchisor. If Franchisor grants
Developer the right to close a restaurant (without the intent to relocate that
restaurant pursuant to this Section 1.2), such restaurant closure shall not
diminish Developer’s right in this Section 1.2 to close and relocate up to ten
percent (10%) of the restaurants it operates in the Territory.

1.3 Prior to or concurrent with the execution of this Agreement, Developer shall
meet with Franchisor’s development representatives and prepare a market
development plan for the units to be constructed and opened by Developer in the
Territory (identifying specific key areas, key intersections and trade areas in
the Territory) and all development pursuant to this Agreement shall be in
accordance with this plan (the “Market Plan”). The Market Plan shall include
proposed radii of areas where sites are to located, ranking and prioritization
of site locations and other information customarily used by market planners in
the restaurant industry. Developer and Franchisor shall jointly approve the
Market Plan.

1.4 The parties hereto recognize that demographics, market economics, real
estate values, competition and other conditions may change in the Territory over
the term of this Agreement and that such changes may impact the Market Plan.
Therefore, the parties agree that it is in their respective best interests to
review the Market Plan periodically throughout the term of this Agreement. On
the first anniversary of the approval of the initial Market Plan and at least
once annually thereafter, Developer and Franchisor shall review the Market Plan
and make such revisions as are required to maximize the successful development
of the El Pollo Loco® System in the Territory.

2.0 Limitation on Development Rights.

2.1 Developer must submit sites for approval, enter into binding leases or
purchase agreements and open to the public the number of El Pollo Loco®
restaurants on such approved sites each calendar year as required on the
Development Schedule, all as set forth on Exhibit “B” attached hereto and made a
part hereof.

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 3 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

2.2 For purposes of the Development Schedule in Exhibit “B”, no credit will be
given for the development of El Pollo Loco® restaurants outside the Territory,
regardless of the fact that Developer may, upon proper application, obtain from
Franchisor an El Pollo Loco® Franchise Agreement for any such development.

2.3 Although this Agreement affords the Developer the right to develop and open
El Pollo Loco® restaurants within the Territory, as set forth on Exhibit “A”,
all restaurants developed under this Agreement must be duly licensed through
individual Franchise Agreements. Developer will execute El Pollo Loco’s then
standard Franchise Agreement in use at the time of execution for each restaurant
developed under this Agreement, and agrees to pay Franchisor the current fees,
royalties and other required payments in accordance with the Uniform Franchise
Offering Circular then in effect; provided, however, that the amendment to the
Franchise Agreement attached to this Agreement as Exhibit “C” shall apply to
each Franchise Agreement entered into in connection with this Agreement.
Execution of the appropriate Franchise Agreement and amendment, and payment of
the initial franchise fee and/or any other required fees, must be accomplished
prior to the commencement of construction at any site.

2.4 Developer must satisfy all Franchisor’s financial and operational criteria
then in effect prior to El Pollo Loco’s execution of each standard Franchise
Agreement issued pursuant to this Agreement. Developer shall provide Franchisor
with current information pertaining to Developer’s financial condition and the
financial condition of the majority and managing members/partners/shareholders
and affiliates, including Fiesta Brands, LLC and Fiesta Realty, Inc., of
Developer at any time upon El Pollo Loco’s request and in no event less than
once annually. Developer acknowledges that, among other things, it will be
required to submit annual financial statements of Developer and its affiliates,
including Fiesta Brands, LLC and Fiesta Realty, Inc., and financial statements
of each of its principal owners and Managing Members to be eligible for
financial approval by El Pollo Loco. Developer shall also provide Franchisor
with binding commitments and evidence of funding from third party
lending/financing sources from time to time as reasonably requested by
Franchisor. In the event any of the majority owners of Developer shall also be
the Managing Members and/or majority owners of any other entity which is a
franchisee of El Pollo Loco, then each such franchisee entity must be
operationally and financially approved by Franchisor before approval for
expansion will be granted to any one franchisee entity. “Managing Members” shall
be any individuals or officers or directors of entities who are designated as
the primary decision makers or general managers of the franchisee entity and
those individuals or entities who (individually or collectively) own at least
51% interest in the franchisee entity.

Developer shall use its best efforts to retain qualified real estate
professionals (including licensed brokers) to locate proposed sites for the
restaurants. Developer shall submit proposed sites for each franchise restaurant
unit to be developed under this Agreement for acceptance by Franchisor’s Real
Estate Site Approval Committee (“RESAC”), together with such site information as
may be reasonably required by Franchisor to evaluate the proposed site, no later
than the dates set forth in Exhibit “B” as RESAC

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 4 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

Submittal Dates, the first of which shall be approximately ninety (90) days
after execution of this Agreement. Franchisor shall, provided there exists no
default by Developer under this Agreement or any other development, franchise or
other agreement between Franchisor and Developer, evaluate each site proposed
for which Developer has provided all necessary evaluation information, and shall
promptly after receipt of Developer’s proposal, send to Developer written notice
of acceptance or non-acceptance of the site. Developer shall thereafter provide
Franchisor with a copy of a fully executed lease or binding purchase agreement
(with all contingencies to Developer’s obligations waived or satisfied, except
permitting contingencies) for each approved site within approximately sixty (60)
days after RESAC Site Approval, but no later than the dates set forth in Exhibit
“B” (“Site Commitment Dates”). Each lease submitted shall be for a minimum term
which, with renewal options is not less than the initial term of the Franchise
Agreement and shall contain the provisions required in Section 4.2 of the
Franchise Agreement.

Each subsequent site to be developed pursuant to the Development Schedule shall
be submitted for approval by RESAC by the date set forth in Exhibit “B.”
Similarly, each fully executed lease or purchase agreement (with all
contingencies to Developer’s obligations waived or satisfied, except permitting
contingencies) relating to each subsequent site shall be delivered to Franchisor
on or before the Site Commitment Date for each respective restaurant as set
forth in Exhibit “B”.

Franchisor shall send representatives to evaluate proposed site(s) for each
restaurant to be developed under this Agreement, and Franchisor will do so at
its own expense for the first two (2) proposed sites for each restaurant. If
Franchisee proposes, and Franchisor evaluates, more than two (2) sites for each
restaurant, then Franchisee shall reimburse Franchisor for the reasonable costs
and expenses incurred by Franchisor’s representatives in connection with the
evaluation of such additional proposed site(s), including, without limitation,
the costs of lodging, travel and meals. In addition, as a condition to reviewing
a proposed site for the restaurant, and to determine the impact a proposed site
may have on other existing restaurants operating under the El Pollo Loco®
System, Franchisor may require Franchisee to pay for a market study conducted by
a third party of the proposed site and the surrounding geographic area. Site
approval does not assure that a Franchise Agreement will be executed. Execution
of the Franchise Agreement is contingent upon Developer purchasing or leasing
the proposed site within sixty (60) days after approval of the site by the
Franchisor.

2.5 Developer acknowledges that time is of the essence in this Agreement. If
Developer has not obtained approval and entered into a binding lease or purchase
agreement for each site for restaurants to be developed under this Agreement by
the applicable Site Commitment Date, Developer shall be in default of its
obligations under the Development Schedule and Franchisor shall be entitled to
exercise its rights and remedies under this Agreement, up to and including
termination of this Agreement. Without limiting Franchisor’s rights and remedies
under this Agreement, should Developer fail to meet its obligations under the
Development Schedule to deliver a binding lease or purchase agreement to
Franchisor for each restaurant by the Site

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 5 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

Commitment Date, Developer may, among other things, and at Franchisor’s election
and upon written notice by Franchisor as set forth in Section 10.3 below, lose
its exclusive rights in the Territory.

Developer also acknowledges that it is required pursuant to this Agreement to
open restaurants in the future pursuant to dates set forth in the Development
Schedule attached as Exhibit “B”. If Developer fails to meet the opening date
for any restaurant to be developed under this Agreement, Developer shall be in
default and Franchisor shall be entitled to exercise all rights and remedies
available to Franchisor under this Agreement, including the remedies set forth
in Section 10.3 below, and the forfeiture of all Development Fees paid to
Franchisor. Developer acknowledges that if Developer fails to open restaurants
in a timely manner pursuant to the Development Schedule, Franchisor will suffer
lost revenues, including royalties and other fees which would be difficult to
calculate and which would have received had Developer met the agreed schedule or
had Franchisor had the right to grant development rights to others in the
Territory. A default under this Agreement for failure to comply with the
Development Schedule shall not be a default under any Franchise Agreement
previously executed between Developer and Franchisor.

Notwithstanding the foregoing, Franchisor reserves the right, in its sole
discretion, to grant Developer an extension of six (6) months to the Development
Schedule for a particular restaurant (a “Development Schedule Extension”);
provided, however, Developer shall be required to pay Franchisor a fee in the
amount of Five Thousand Dollars ($5,000) (the “Development Schedule Extension
Fee”) for each restaurant that is to be granted a Development Schedule
Extension. The Development Schedule Extension Fee shall be non-refundable but
applicable to the initial franchise fee for the next restaurant developed
pursuant to the Development Schedule. Notwithstanding the foregoing, Franchisor
reserves the right to waive the applicable Development Schedule Extension Fee,
in its discretion, upon a showing by Developer, to Franchisor’s satisfaction,
that (i) Developer has used its best efforts to comply with the Development
Schedule; and (ii) Developer has been unable to comply with the Development
Schedule as a result of conditions or events outside of Developer’s control,
including, but not limited to, acts of force majeure such as strikes, material
shortages, fires, floods, earthquakes and other acts of God.

Developer acknowledges that the estimated initial investment and estimated
expenses set forth in Items 6 and 7 of our Uniform Franchise Offering Circular
are subject to and likely to increase over time, and that future restaurants
will likely involve a greater initial investment and operating capital
requirements than those stated in the UFOC provided to Developer prior to the
execution of this Agreement.

2.6 Franchisor shall retain the right to:

a) Open and operate El Pollo Loco® restaurants or franchise others to open and
operate El Pollo Loco® restaurants, at all universities, colleges, airports,
hospitals, municipal facilities, public transportation facilities, shopping
malls (not including

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 6 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

outparcels), stadiums, amusement parks and similar locations of a “non-standard”
nature, regardless of location within the Territory;

b) Open and operate or franchise others to open and operate non-standard El
Pollo Loco® restaurants within the Territory under the El Pollo Loco® System
(e.g., within drug stores, supermarkets, department stores, truck stops, hotel
or motel chains, stadiums, etc.); and

c) Open and operate or franchise others to open and operate El Pollo Loco®
restaurants located within the Territory which have been acquired by El Pollo
Loco® on or after the date of this Agreement.

2.7 The purpose of this Agreement is to promote orderly incremental growth
within the El Pollo Loco® System. The acquisition of existing El Pollo Loco®
restaurants by Developer does not represent incremental growth and, therefore,
does not satisfy the terms of this Agreement pertaining to development.

3.0 Development Fee.

          Developer shall pay to Franchisor upon execution of this Agreement a
non-refundable development fee (the “Development Fee”) equal to Ten Thousand
Dollars ($10,000.00), in immediately available funds, for each restaurant which
Developer has at the time of execution agreed to develop under this Agreement.
As Developer has committed to develop 25 restaurants under the Development
Schedule, the initial Development Fee shall be Two Hundred Fifty Thousand
Dollars ($250,000). The Development Fee is consideration for this Agreement, is
not consideration for any Franchise Agreement, and is non-refundable. The
$10,000 portion of the Development Fee for each restaurant shall be applied
against the initial franchise fee payable upon the execution of the Franchise
Agreement applicable to such restaurant. The initial franchise fee for the first
Franchise Agreement entered into pursuant to this Agreement shall be Forty
Thousand Dollars ($40,000), and the initial franchise fee for the second and
each subsequent Franchise Agreement entered into pursuant to this Agreement
shall be Thirty Thousand Dollars ($30,000). If this Agreement is terminated
pursuant to Section 9.0 or 10.0 below, all Development Fees or any unused
portion thereof, shall be forfeited to Franchisor in consideration of the rights
granted in the Territory up to the time of termination. If Developer exercises
the Option set forth in Section 1.1 above, the Two Hundred Fifty Thousand Dollar
($250,000) fee Developer is required to pay to Franchisor in order to exercise
the Option shall be considered a Development Fee for the additional restaurants
subject to the Option, and shall be subject to the terms and conditions set
forth in this Section 3.0.

4.0 Term of Development Agreement.

          This Agreement shall commence on the date specified in Exhibit “B”.
Unless terminated pursuant to Section 9.0 or 10.0 below, it shall expire upon
the earlier

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 7 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

of the date specified in Exhibit “B” or upon the opening of the last restaurant
listed in the Development Schedule.

5.0 Territory Conflicts.

5.1 Intentionally omitted.

5.2 During the term of this Agreement, in the event of a conflict in territorial
rights, whether under a Franchise Agreement or separate territorial or
development agreement, the earlier in time shall prevail. Developer shall be
free to negotiate with any person, corporation or other entity, which claims
territorial rights adverse to the rights granted under this Agreement, for the
assignment of those territorial rights. For this purpose, Franchisor agrees to
approve any such assignment not in conflict with the other terms of this
Agreement, subject to the condition of any Franchise Agreements involved, and
current policies pertaining to assignments, including, but not limited to,
satisfaction of all past due debts owed to Franchisor and the execution of a
General Release.

6.0 Proprietary Rights of El Pollo Loco.

6.1 Developer expressly acknowledges El Pollo Loco’s exclusive right, title, and
interest in an to the trade name, service mark and trademark “El Pollo Loco”,
and such other trade names, service marks, and trademarks which are designated
as part of the El Pollo Loco® System (the “Marks”), and Developer agrees not to
represent in any manner that Developer has any ownership in El Pollo Loco®
Marks. This Agreement is not a Franchise Agreement. Developer may not open an El
Pollo Loco® restaurant or use the El Pollo Loco® Marks at a particular site
until it executes a Franchise Agreement for that site. Developer’s use of the El
Pollo Loco® Marks shall be limited to those rights granted under each individual
Franchise Agreement. Notwithstanding the foregoing, El Pollo Loco® may authorize
Developer in writing to use the Marks in connection with advertising and
marketing activities in connection with this Agreement. Developer expressly
agrees that such usage is limited to those specific activities or promotional
materials approved by El Pollo Loco’s marketing department in advance. Developer
further agrees that its use of the Marks shall not create in its favor any
right, title, or interest in or to El Pollo Loco® Marks, but that all of such
use shall inure to the benefit of El Pollo Loco, and Developer has no rights to
the Marks except to the degree specifically granted by the individual Franchise
Agreements. Building designs and specifications, color schemes and combinations,
sign design specifications, and interior building layouts (including equipment,
equipment specification, equipment layouts, and interior color schemes and
combinations) are acknowledged by Developer to comprise part of the El Pollo
Loco® System. Developer shall have no right to license or franchise others to
use the Marks by virtue of this Agreement.

6.2 Developer acknowledges that, in connection with its execution of this
Agreement, it may receive confidential and proprietary information regarding the
El Pollo Loco® System. Developer recognizes the unique value and secondary
meaning

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 8 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

attached to the El Pollo Loco® Marks and the El Pollo Loco® System, and
Developer agrees that any noncompliance with the terms of this Agreement or any
unauthorized or improper use will cause irreparable damage to Franchisor and its
franchisees. Developer, therefore, agrees that if it should engage in any such
unauthorized or improper use during, or after, the term of this Agreement,
Franchisor shall be entitled to both seek temporary and permanent injunctive
relief from any court of competent jurisdiction in addition to any other
remedies prescribed by law.

7.0 Insurance and Indemnification.

7.1 During the term of this Agreement, Developer shall obtain and maintain
insurance coverage for public liability, including products liability, in the
amount of at least One Million Dollars ($1,000,000) combined single limit.
Developer also shall carry such worker’s compensation insurance as may be
required by applicable law. Upon the execution of each Franchise Agreement,
Developer also shall obtain and maintain the insurance coverage’s required under
each Franchise Agreement.

7.2 Franchisor shall be named as an additional insured on all such insurance
policies and shall be provided with certificates of insurance evidencing such
coverage. All public liability and property damage policies shall contain a
provision that El Pollo Loco, although named as an insured, shall nevertheless
be entitled to recover under such policies on any loss incurred by El Pollo
Loco, its affiliates, agents and/or employees, by reason of the negligence of
Developer, its principals, contractors, agents and/or employees. All policies
shall provide Franchisor with at least thirty (30) days notice of cancellation
or termination of coverage.

7.3 Franchisor reserves the right to specify reasonable changes in the types and
amounts of insurance coverage required by this Section 7.0. In the event that
Developer fails or refuses to obtain or maintain the required insurance coverage
from an insurance carrier acceptable to El Pollo Loco, Franchisor may, in its
sole discretion and without any obligations to do so, procure such coverage for
Developer. In such event, Developer agrees to pay the required premiums or to
reimburse such premiums to Franchisor upon written demand.

7.4 Developer agrees to defend at its own cost and to indemnify and hold
harmless El Pollo Loco, its parent corporations, affiliates, shareholders,
directors, officers, employees and agents from and against any and all loss,
costs, expenses (including, without limitation, attorneys’ fees), damages and
liabilities, however caused, resulting directly or indirectly from or pertaining
to the use, condition, construction, equipping, decorating, maintenance or
operation of any and all El Pollo Loco® restaurants developed and/or operated by
Developer, and any labor or other employee related claims of any kind. Such
loss, costs, expenses, damages, liabilities and claims shall include, without
limitation, those arising from the death or injury to any person, or arising
from damage to the property of Developer or El Pollo Loco, their affiliates,
agents or employees, or any third person, firm or corporation, whether or not
such losses, costs, expenses, damages, liabilities or claims were actually or
allegedly

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 9 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

caused, in whole or in part through the negligence of Franchisor or any of its
affiliates, agents or employees, or resulted from any strict liability imposed
on Franchisor or any of its affiliates, agents or employees.

8.0 Transfer of Rights.

8.1 This Agreement shall inure to the benefit of Franchisor and its successors
and assigns, and is fully assignable by El Pollo Loco.

8.2 The parties acknowledge that this Agreement is personal in nature with
respect to Developer, being entered into by Franchisor in reliance upon and in
consideration of the personal skills, qualifications and trust and confidence
reposed in Developer and Developer’s present partners, managing members or
officers if Developer is a partnership, a limited liability company or a
corporation. Therefore, the rights, privileges and interests of Developer under
this Agreement shall not be assigned, sold, transferred, leased, divided or
encumbered, voluntarily or involuntarily, in whole or in part, by operation of
law or otherwise, without the prior written consent of El Pollo Loco, which
consent may be given or withheld in El Pollo Loco’s sole discretion; provided,
however, that (a) the following may take place, with at least thirty (30) days
advance written notice, but without the need to obtain Franchisor’s prior
written consent: (i) an assignment, sale, or transfer of interests in Developer,
or of any entity with an ownership interest in Developer, among Chris Elliott
and Joe Uhl; or (ii) an assignment, sale, or transfer of interests in Developer,
or of any entity with an ownership interest in Developer, among Trimaran Fund
Management and its affiliates; and (b) an assignment, sale, or transfer of any
of Chris Elliott or Joe Uhl’s interests in Developer, or of any entity with an
Interest in Developer, to Trimaran Fund Management and its affiliates may take
place with at least ninety (90) days advance written notice to Franchisor, but
without the need to obtain Franchisor’s prior written consent, provided, that if
such Assignment would mean the cessation of either Chris Elliott or Joe Uhl’s
management responsibilities, ownership in, or employment, with Developer,
Franchisor must first approve a qualified replacement for Chris Elliott or Joe
Uhl, as the case may be. For purposes of this Section, a sale of stock, or any
membership or partnership interest in Developer, or a merger or other
combination of Developer shall be considered a transfer of Developer’s interest
prohibited hereunder.

9.0 Termination by Developer; Expiration Date.

          This Agreement shall terminate immediately upon El Pollo Loco’s
receipt of Developer’s notice to terminate, and any unapplied portion of the
Development Fee shall be forfeited to Franchisor in consideration of the rights
granted in the Territory up to the time of termination. Notwithstanding any
provision to the contrary contained herein, unless earlier terminated by either
party, or unless extended pursuant to the Option described in Section 1.1 above,
this Agreement shall expire on June 30, 2011, and all rights of Developer herein
shall cease and all unapplied or unused Development Fees paid pursuant to
Section 3.0 hereof shall be forfeited to Franchisor.

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 10 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

10.0 Events of Default.

10.1 The following events shall constitute a default by Developer, which shall
result in El Pollo Loco’s right to declare the immediate termination of this
Agreement.

 

 

 

a. Failure by Developer to meet the requirements of the Development Schedule
within the time periods specified therein, including failure by Developer to
meet the Site Commitment Date or Opening Date for each site for a restaurant in
a timely manner as set forth in Exhibit “B” and Section 2.5 above.

 

 

 

b. Any assignment, transfer or sublicense of this Agreement by Developer without
the prior written consent of El Pollo Loco.

 

 

 

c. Any violation by Developer of any covenant, term, or condition of any note or
other agreement (including any El Pollo Loco® Franchise Agreement) between
Developer and Franchisor (or an affiliate of El Pollo Loco), the effect of which
is to allow Franchisor to terminate (or accelerate the maturity of) such
agreement before its stated termination (or maturity) date.

 

 

 

d. Developer’s assignment for the benefit of creditors or admission in writing
of its inability to pay its debts generally as they become due.

 

 

 

e. Any order, judgment, or decree entered adjudicating Developer bankrupt or
insolvent.

 

 

 

f. Any petition, or application, by Developer to any tribunal for the
appointment of a trustee, receiver, or liquidator of Developer (or a substantial
part of Developer’s assets), or commencement by Developer of any proceedings
relating to Developer under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution, or liquidation law
of any jurisdiction, whether now or hereinafter in effect.

 

 

 

g. Any filing of a petition or application against Developer, or the
commencement of such proceedings, in which Developer, in any way, indicates its
approval thereof, consent thereto, or acquiescence therein; or the entry of any
order, judgment, or decree appointing any trustee, receiver, or liquidator, or
approving the petition in any such proceedings, where the order, judgment, or
decree remains unstayed and in effect for more than thirty (30) days.

 

 

 

h. Any entry in any proceeding against the Developer of any order, judgment, or
decree, which requires the dissolution of Developer, where


 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 11 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

 

 

 

such order, judgment, or decree remains unstayed and in effect for more than
thirty (30) days.

 

 

 

i. Developer’s voluntary abandonment of any of Developer’s restaurants.

10.2 The following events shall constitute a default by Developer, which shall
result in El Pollo Loco’s right to declare the termination of this Agreement, if
such default is not cured within thirty (30) days after written notice by
Franchisor to Developer:

 

 

 

a. Developer’s default in the performance or observance of any covenant, term,
or condition contained in this Agreement not otherwise specified in Section 10.1
above.

 

 

 

b. The creation, incurrence, assumption, or sufferance to exist of any lien,
encumbrance, or option whatsoever upon any of Developer’s property or assets,
whether now owned or hereafter acquired, the effect of which substantially
impairs Developer’s ability to perform or observe any covenant, term, or
condition of this Agreement.

 

 

 

c. Any change, transfer or conveyance (“Transfer”) in the ownership of
Developer, which Transfer has not been approved in advance by Franchisor.
Franchisor reserves the right to approve or disapprove any Transfer in its sole
discretion.

 

 

 

d. If: (i) during the first three years of this Agreement, the consolidated
aggregate net worth (as determined according to generally accepted accounting
principles in the United States, but excluding any extraordinary non-cash gains
or losses (“Net Worth”) of Developer’s parent company (Fiesta Brands, LLC
(including its subsidiaries)), or any successor, falls below Three Million
Dollars ($3,000,000); (ii) during the fourth year of this Agreement, the Net
Worth of Fiesta Brands, LLC (including its subsidiaries), or any successor,
falls below Four Million Dollars ($4,000,000); or (iii) during the fifth year of
this Agreement and each subsequent year of this Agreement thereafter, the Net
Worth of Fiesta Brands, LLC (including its subsidiaries), or any successor,
falls below Five Million Dollars ($5,000,000). For this purpose, Developer shall
provide to Franchisor during the term of this Agreement an unaudited financial
statement within forty-five (45) days after the end of each calendar quarter,
and an unaudited financial statement (or if an audited financial statement is
produced for Fiesta Brands, LLC, then an audited financial statement) within one
hundred twenty (120) days after the end of each calendar year, for Fiesta
Brands, LLC (including its subsidiaries) or any successor, as applicable, which
statements shall include such information and data as specified in the financial
reporting format set forth in Exhibit “G” to the Franchise Agreement.


 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 12 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

10.3 If Franchisor is entitled to terminate this Agreement in accordance with
Sections 10.1 or 10.2 above, Franchisor shall have the right, instead of
terminating this Agreement, to terminate or modify any rights that Developer may
have with respect to protected exclusive rights in the Territory, as granted
under Section 1.1 above, effective ten (10) days after delivery of written
notice thereof to Franchisee;

If any of such rights are terminated or modified in accordance with this Section
10.3, such action shall be without prejudice to Franchisor’s right to terminate
this Agreement in accordance with Sections 10.1 or 10.2 above, and/or to
terminate any other rights, options or arrangements under this Agreement at any
time thereafter for the same default or as a result of any additional defaults
of the terms of this Agreement.

11.0 Effect of Termination.

11.1 Immediately upon termination or expiration of this Agreement, for any
reason, all of Developer’s development rights granted pursuant to this Agreement
shall revert to El Pollo Loco. At the time of termination, only restaurants
operating or to be operated under the El Pollo Loco® System by virtue of a fully
executed Franchise Agreement shall be unaffected by the termination of this
Agreement, unless the basis for termination also constitutes a default (as in
the case of Section 10.2(d) above) under such a Franchise Agreement. Franchisor
shall have no duty to execute any Franchise Agreement with Developer after the
termination of this Agreement. The foregoing remedies are nonexclusive, and
nothing stated in this Section 11.0 shall prevent El Pollo Loco’s pursuit of any
other remedies available to Franchisor in law or at equity due to the
termination of this Agreement.

11.2 Developer understands and agrees that upon the expiration or termination of
this Agreement (or in the event of an exclusive development agreement, the
failure of Developer to meet the Development Schedule and the resulting loss of
exclusive development rights), Franchisor or its subsidiaries or affiliates, in
their sole discretion, may open and/or operate restaurants in the Territory, or
may authorize or franchise others to do the same, whether it is in competition
with or in any other way affects the sales of Developer at the restaurants.

12.0 Non-Waiver.

El Pollo Loco’s consent to or approval of any act or conduct of Developer
requiring such consent or approval shall not be deemed to waive or render
unnecessary El Pollo Loco’s consent to or approval of any subsequent act or
conduct hereunder.

13.0 Independent Contractor and Indemnification.

13.1 This Agreement does not constitute Developer an agent, legal
representative, joint venturer, partner, employee or servant of Franchisor for
any purpose whatsoever, and it is understood between the parties hereto that
Developer shall be an independent contractor and is in no way authorized to make
any contract,

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 13 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

agreement, warranty or representation on behalf of El Pollo Loco. The parties
agree that this Agreement does not create a fiduciary relationship between them.

13.2 Under no circumstances shall Franchisor be liable for any act, omission,
contract, debt, or any other obligation of Developer. Developer shall indemnify
and save Franchisor harmless against any such claim and the cost of defending it
arising directly or indirectly from or as a result of, or in connection with,
Developer’s actions pursuant to this Agreement.

13.3 Developer shall grant no security interest in Developer’s business or any
of its assets, including the furniture, fixtures and equipment located in the
restaurants, unless the secured party agrees that in the event of any default by
Developer under any documents relating to such security interests, Franchisor
shall have the right and option to purchase the rights of the secured party in
any such business, furniture, fixtures, equipment or assets at the fair market
value of such assets.

14.0 Entire Agreement.

          This Agreement, including Exhibits “A”, “B”, “C”, “D” and “E” attached
hereto, constitutes the entire full and complete agreement between Franchisor
and Developer concerning the subject matter hereof and supersedes any and all
prior written agreements. No other representations have induced Developer to
execute this Agreement, and there are no representations, inducements, promises,
or agreements, oral or otherwise, between the parties, not embodied herein,
which are of any force or effect with reference to this Agreement or otherwise.
No amendment or modification of this Agreement shall be binding on either party
unless written and fully executed.

15.0 Severability.

          Each section, part, term and/or provision of this Agreement shall be
considered severable, and if, for any reason, any section, part, term and/or
provision herein is determined to be invalid, contrary to, or in conflict with,
any existing or future law or regulation, by any court or agency having valid
jurisdiction, then such shall be deemed not to be a part of this Agreement, but
such shall not impair the operation of, or affect the remaining portions,
sections, parts, terms and/or provisions of this Agreement, which will continue
to be given full force and effect and bind the parties hereto.

16.0 Applicable Law; Waiver of Jury Trial.

          This Agreement, after review by Developer and El Pollo Loco, was
accepted in the State of California and shall be governed by and construed in
accordance with the laws of such state. The parties hereby waive any right to
demand or have trial by jury in any action relating to this Agreement in which
the Franchisor is a party. The parties consent to the exercise of personal
jurisdiction over them by such courts and to the propriety of venue of such
courts for the purpose of carrying out the provision, and they waive any
objection that they would otherwise have to the same.

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 14 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

17.0 Document Interpretation.

          All terms and words used in this Agreement, regardless of the number
and gender in which they are used, shall be deemed and construed to include the
singular or plural tense, and any gender, whether masculine, feminine or neuter,
as the context or sense of this Agreement or any paragraph or clause may
require, the same as if such words had been fully and properly written in the
appropriate number or gender. In the event of a conflict in the language, terms,
or conditions between this Agreement and any Franchise Agreement issued pursuant
to this Agreement, the Franchise Agreement shall control.

18.0 Confidentiality and Covenants Not to Compete.

18.1 To further protect the El Pollo Loco® System while this Agreement is in
effect, Developer, and each officer, director, shareholder, member, manager,
partner and other equity owner of Developer, and all of Developer’s affiliates,
that have access to confidential information pertaining to Franchisor or
Developer, and direct or indirect authority to manage or influence the
day-to-day affairs of Developer (including, without limitation, Fiesta Brands,
Inc. and its officers and directors, Fiesta Realty, Inc. and its officers and
directors, Fiesta Brands, LLC, and Chris Elliott, and Joe Uhl) (a “Managing
Principal”), shall neither directly nor indirectly own, operate, control or hold
any financial interest in any other business which would constitute a
“Competitive Business” (as hereinafter defined) without the prior written
consent of Franchisor. Upon Franchisor’s request, Developer shall cause each
Managing Principal to enter into the confidentiality and non-competition
covenants attached to this Agreement as Exhibit “D”. Notwithstanding the
foregoing, upon request of Developer, Franchisor may, in its reasonable
discretion, waive the non-competition requirements of this Section 18.1 for
members of the board of directors of Developer or its affiliates, provided that
(a) the board member seeking the waiver executes the confidentiality covenants
set forth in Exhibit “E”, and (b) such board member is not an officer or member
of the board of directors of a Competitive Business. The parties agree that
Franchisor may refuse to grant a waiver where the subject board member has
direct responsibility for day-to-day decision-making of a Competitive Business.
Developer shall cause each individual and entity, other than Managing Principals
that have already executed Exhibit D, that may obtain confidential information
of Franchisor or Developer through their relationship with Developer to enter
into a confidentiality covenant attached to this Agreement as Exhibit “E”. In
addition, Developer covenants that, except as otherwise approved in writing by
the Franchisor, Developer shall not, for a continuous, uninterrupted period
commencing upon the expiration, termination or assignment of this Agreement,
regardless of the cause for termination, and continuing for two (2) years
thereafter, either directly or indirectly, for itself, or through or on behalf
of, or in conjunction with any person, partnership, corporation or other entity,
own, operate, control or have any financial interest in any Competitive Business
which is located or has outlets or restaurant units within the Territory. The
foregoing shall not apply to operation of an El Pollo Loco® restaurant by
Developer pursuant to a franchise

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 15 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

agreement with Franchisor or the ownership by Developer of less than five
percent (5%) of the issued or outstanding stock of any company whose shares are
listed for trading on any public exchange or on the over-the-counter market,
provided that Developer does not control or become involved in the operations of
any such company. For purposes of this Section 18.1, a Competitive Business
shall mean a self-service restaurant or fast-food business which sells chicken
or Mexican food products, which products individually or collectively represent
more than twenty-five percent (25%) of the revenues from such self-service
restaurant or fast-food business operated at any one location during any
calendar quarter. A “Competitive Business” shall not include a full-service
restaurant.

18.2 In the event that any provision of Section 18.1 shall be determined by a
court of competent jurisdiction to be invalid or unenforceable, this Agreement
shall not be void, but such provision shall be limited to the extent necessary
to make it valid and enforceable.

19.0 Notice.

          For the purpose of this Agreement, all notices shall be in writing and
sent via facsimile and registered or certified U. S. Mail. Any time period
related to the notice shall commence to run upon the date said notice is
received in the mail. All notices to El Pollo Loco® shall be addressed as
follows:

 

 

 

 

 

El Pollo Loco, Inc.

 

 

Vice President Development

 

 

3333 Michelson Drive, Suite 550

 

 

Irvine, CA 92612

 

 

(949) 399-2025 (fax)

 

 

 

 

With a copy to:

 

 

 

 

El Pollo Loco, Inc. – General Counsel

 

 

3333 Michelson Drive, Suite 550

 

 

Irvine, CA 92612

 

 

(949) 251-1703 (fax)

          All notices to Developer shall be faxed and mailed to the Developer’s
number and address shown on Exhibit “B”. Either party may from time to time
change its address for the purposes of this Section by giving written notice of
such change to the other party in the manner provided in this Section.

20.0 Section Headings.

          The section headings appearing in this Agreement are for reference
purposes only and shall not affect, in any way, the meaning or interpretation of
this Agreement.

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 16 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

21.0 Acknowledgments.

21.1 Developer acknowledges that it has received a complete copy of this
Agreement, the Franchise Agreement, the attachments thereto, if any, at least
ten (10) business days prior to the date on which this Agreement was executed.

21.2 Developer acknowledges that it has read and understands this Agreement, the
Franchise Agreement, the attachments thereto and the agreements relating thereto
contained in the UFOC received by Developer on July 22, 2006 and that Franchisor
has accorded Developer ample opportunity and has encouraged Developer to consult
with advisors of Developer’s own choosing about the potential benefits and risks
of entering into this Agreement.

 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 17 of 15


--------------------------------------------------------------------------------



Development Agreement No. 618493
Atlanta, Georgia

22.0 Counterparts; Facsimile Signatures.

          This Agreement may be executed in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which when taken together shall
constitute one and the same agreement. Delivery of an executed signature page to
this Agreement by facsimile transmission shall be effective as delivery of an
original counterpart.

          IN WITNESS WHEREOF, the parties hereto have duly executed, sealed and
delivered this Agreement in duplicate original as of the date and year first
written above.

 

 

 

 

DEVELOPER:

 

EL POLLO LOCO, INC.,

FIESTA BRANDS, INC.,

 

a Delaware corporation

a Delaware corporation

 

 

 

 

 

 

By: 

/s/ Christopher Elliott

 

/s/ Brian Berkhausen

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Christopher Elliott

 

Brian Berkhausen

 

 

 

Sr. Vice President, Development

 

 

 

 

By: 

/s/ Joseph M. Uhl

 

/s/ Pamela R. Milner

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Joseph M. Uhl

 

Pamela R. Milner

 

 

 

Senior Vice President and General Counsel


 

 

Territory:
3/20/2007
Atlanta Development Agreement

Page 18 of 15


--------------------------------------------------------------------------------



EXHIBIT “A” TO DEVELOPMENT AGREEMENT

TERRITORY

ATLANTA DMA

Comprising of the following counties, unless otherwise designated, within the
State of Georgia:

Banks, Barrow, Bartow, Butts, Carroll, Chattooga, Cherokee, Clarke, Clay (North
Carolina), Clayton, Cleburne (Alabama), Cobb, Coweta, Dawson, Dekalb, Douglas,
Fayette, Floyd, Forsyth, Fulton, Gilmer, Gordon, Greene, Gwinnett, Habersham,
Hall, Haralson, Heard, Henry, Jackson, Jasper, Lamar, Lumpkin, Madison,
Meriweather, Morgan, Newton, Oconee, Paulding, Pickens, Pike, Polk, Putnam,
Rabun, Randolph (Alabama), Rockdale, Spaulding, Towns, Troup, Union, Upson,
Walton, White.

 

 

Exhibit A to Development Agreement

Page 1 of 1


--------------------------------------------------------------------------------



EXHIBIT “B” TO DEVELOPMENT AGREEMENT

DEVELOPMENT SCHEDULE

FRANCHISE NAME: Fiesta Brands, Inc., a Delaware corporation

PRINCIPALS: 100% owned by Fiesta Brands, LLC

NOTICE ADDRESS:

FAX NUMBER:                               (      )

EMAIL:

COMMENCEMENT DATE:                    August __, 2006
EXPIRATION DATE:                             ______________

DEVELOPMENT FEE (SECTION 3.0):         $250,000

DEVELOPMENT SCHEDULE:

 

 

 

 

 

 

 

 

 

 

 

RESTAURANT

 

DEVELOPMENT
AGREEMENT *

 

DATE SITE
SUBMITTED TO
RESAC FOR
APPROVAL *

 

DATE
APPROVED BY
RESAC *

 

DATE FOR
DELIVERY OF
SIGNED LEASES
OR PURCHASE
AGREEMENT TO
EPL *

 

OPENING DATE
OF RESTAURANT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Site

 

Execution Date

 

60 Days

 

30 Days

 

60 Days

 

18 mths/12 mths

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1,2

 

08/07/06

 

10/06/06

 

11/05/06

 

01/04/07

 

02/05/08

3,4,5,6,7,8

 

08/07/06

 

04/05/08

 

05/05/08

 

07/04/08

 

02/04/09

9,10,11,12,13,14,15

 

08/07/06

 

04/05/09

 

05/05/09

 

07/04/09

 

02/04/10

 

 

 

 

 

 

 

 

 

 

 

16,17,18,19,20,21,22,23,24,25

 

08/07/06

 

04/05/10

 

05/05/10

 

07/04/10

 

02/04/11

 

 

 

 

 

 

 

 

 

 

 

Restaurants Subject to the Option*

 

26,27,28,29,30,31,32,33,34,35,36,37,38,39

 

08/07/06

 

04/05/11

 

05/05/11

 

07/04/11

 

02/04/12

 

 

 

 

 

 

 

 

 

 

 

40,41,42,43,44,45,46,47,48,49,50

 

08/07/06

 

04/04/12

 

05/04/12

 

07/03/12

 

02/03/13

* Development Agreement: Execution date of Development Agreement

* RESAC: Real Estate Site Approval Committee

* EPL: El Pollo Loco, Inc.

*Option Addendum must be exercised by 09/01/09

 

 

Exhibit B to Development Agreement

Page 1 of 1


--------------------------------------------------------------------------------



EXHIBIT “C” TO DEVELOPMENT AGREEMENT

FORM OF AMENDMENT TO FRANCHISE AGREEMENT

 

 

Exhibit C to Development Agreement

Page 1 of 1


--------------------------------------------------------------------------------



EXHIBIT “D” TO DEVELOPMENT AGREEMENT

CONFIDENTIALITY AND NON-COMPETITION COVENANTS

In conjunction with your investment in or association with __________
(“Developer”) a ____________ you (“Individual” or “you”), acknowledge and agree
as follows:

 

 

1.

Developer is required under the Development Agreement with El Pollo Loco, Inc.
(“EPL”) dated _______________ (“Development Agreement”) to require persons with
legal or beneficial ownership interests in Developer under certain circumstances
to be personally bound by the confidentiality and noncompetition covenants
contained in the Development Agreement. All capitalized terms contained herein
shall have the same meaning set forth in the Development Agreement.

 

 

2.

You own or intend to own a __% legal or beneficial ownership interest in
Developer or are a member of the board of directors for an entity that holds an
ownership interest in Developer, and acknowledge and agree that your execution
of this agreement is a condition to such ownership interest and that you have
received good and valuable consideration for executing this Agreement. EPL may
enforce this Agreement directly against you and your Owners (as defined below).

 

 

3.

If you are a corporation, partnership, limited liability company or other
entity, all persons who have a legal or beneficial interest in you (“Owners”)
must also execute this Agreement.

 

 

4.

You and your Owners, if any, may gain access to parts of EPL’s Confidential
Information as a result of investing in Developer. The Confidential Information
is proprietary and includes EPL’s trade secrets. You and your Owners hereby
agree that while you and they have a legal or beneficial ownership interest in
the Developer, or are a member of the board of directors of an entity that has a
legal or beneficial ownership interest in the Developer, and at all times
thereafter, you and they: (a) will not use the Confidential Information in any
other business or capacity (such use being an unfair method of competition); (b)
will maintain the confidentiality of the Confidential Information; and (c) will
not make unauthorized copies of any portion of the Confidential Information
disclosed in written, electronic or other form. If you or your Owners cease to
have an interest in Developer, you and our Owners, if any, must deliver to EPL
any such Confidential Information in your or their possession.

 

 

5.

During the term of the Development Agreement and during such time as you and
your Owners, if any, have any legal or beneficial ownership interest in
Developer, or are a member of the board of directors of an entity that has a
legal or beneficial ownership interest in the Developer, you and your Owners,


 

 

Exhibit D to Development Agreement

Page 1 of 3


--------------------------------------------------------------------------------



 

 

 

if any, agree that you and they will not, without EPL’s consent (which consent
may be withheld at EPL’s discretion) directly or indirectly (such as through an
Affiliate or through your or their Immediate Families) own any legal or
beneficial interest in, or render services or give advice in connection with:
(a) any Competitive Business located anywhere, or (b) any entity located
anywhere that grants franchises or licenses interest to others to operate any
Competitive Business.

 

 

6.

You and each of your Owners expressly acknowledge the possession of skills and
abilities of a general nature and the opportunity to exploit such skills in
other ways, so that enforcement of the covenants contained in Section 5 will not
deprive any of you of your personal goodwill or ability to earn a living. If any
covenant herein, which restricts competitive activity, is deemed unenforceable
by virtue of its scope or in terms of geographic area, type of business activity
prohibited and/or length of time, but could be rendered enforceable by reducing
any part of all of it, you and we agree that it will be enforce to the fullest
extent permissible under applicable law and public policy. EPL may obtain in any
court of competent jurisdiction any injunctive relief, including temporary
restraining orders and preliminary injunctions, against conduct or threatened
conduct for which no adequate remedy at law may be available or which may cause
it irreparable harm. You and each of your Owners acknowledges that any violation
of Sections 4 or 5 hereof would result in irreparable injury for which no
adequate remedy at law may be available. If EPL, Inc. files a claim to enforce
this Agreement and prevails in such proceeding, you agree to reimburse EPL, Inc.
for all its cost and expense, including reasonable attorneys’ fees.


 

 

Exhibit D to Development Agreement

Page 2 of 3


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the __ day of __________.

INDIVIDUAL

 

 

 

 

 

If a corporation, partnership, limited liability company or other legal entity:

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Signature)

 

(Name of corporation, partnership, limited liability company or other legal
entity)

 

 

 

--------------------------------------------------------------------------------

 

 

(Print Name)

 

 

 

 

By: /s/ Christopher P. Elliott

 

 

--------------------------------------------------------------------------------

 

 

Print Name: Christopher P. Elliott

 

 

Title: President

 

 

 

 

 

 

OWNERS

 

 

 

 

 

By: /s/ Christopher P. Elliott

 

 

--------------------------------------------------------------------------------

 

 

Print Name: Christopher P. Elliott

 

 

 

 

 

By: /s/ Joseph M. Uhl

 

 

--------------------------------------------------------------------------------

 

 

Print Name: Joseph M. Uhl

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

Print Name:

 

 

--------------------------------------------------------------------------------

 

 


 

 

Exhibit D to Development Agreement

Page 3 of 3


--------------------------------------------------------------------------------



EXHIBIT “E” TO DEVELOPMENT AGREEMENT

CONFIDENTIALITY COVENANTS

In conjunction with your association with __________ (“Developer”) a
____________ you (“Individual” or “you”), acknowledge and agree as follows:

 

 

1.

Developer is required under the Development Agreement with El Pollo Loco, Inc.
(“EPL”) dated _______________ (“Development Agreement”) to require certain
persons to be bound by the confidentiality covenants contained in the
Development Agreement. All capitalized terms contained herein shall have the
same meaning set forth in the Development Agreement.

 

 

2.

You acknowledge and agree that EPL may enforce this Agreement directly against
you.

 

 

3.

You may gain access to parts of EPL’s Confidential Information as a result of
investing in Developer. The Confidential Information is proprietary and includes
EPL’s trade secrets. You hereby agree that at all times you: (a) will not use
the Confidential Information in any other business or capacity (such use being
an unfair method of competition); (b) will maintain the confidentiality of the
Confidential Information; and (c) will not make unauthorized copies of any
portion of the Confidential Information disclosed in written, electronic or
other form.

 

 

4.

EPL may obtain in any court of competent jurisdiction any injunctive relief,
including temporary restraining orders and preliminary injunctions, against
conduct or threatened conduct for which no adequate remedy at law may be
available or which may cause it irreparable harm. You acknowledge that any
violation of Section 3 hereof would result in irreparable injury for which no
adequate remedy at law may be available. If EPL, Inc. files a claim to enforce
this Agreement and prevails in such proceeding, you agree to reimburse EPL, Inc.
for all its cost and expense, including reasonable attorneys’ fees.

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
on the 10 day of August.

INDIVIDUAL

 

 

 

 

 

If a corporation, partnership, limited liability company or other legal entity:

 

 

 

 

 

Fiesta Brands Inc.

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

(Signature)

 

(Name of corporation, partnership, limited liability company or other legal
entity)

 

 

 

--------------------------------------------------------------------------------

 

By: /s/ Christopher P. Elliott

(Print Name)

 

--------------------------------------------------------------------------------

 

 

Print Name: Christopher P. Elliott

 

 

Title: President


 

 

Exhibit E to Development Agreement

Page 1 of 1


--------------------------------------------------------------------------------